de GBAFFENRIED, J.
The indictment in this case is in the exact language of the form prescribed by the Code for an. indictment for an assault with intent to murder. It was, therefore, not subject to the demurrer which the defendant interposed to it. “We have made very many rulings on the sufficiency of the forms of indictment furnished in the several Codes. When the legislature, either in the body of the statute, or in a prescribed form, declares what shall be a sufficient indictment, such legislative direction is pronounced controlling, and an indictment pursuing such form will be pronounced good.’—Smith v. State, 63 Ala. 55; McCullough v. State, 63 Ala. 75; Wilson v. State, 61 Ala. 151. An indictment conforming to the form prescribed by the Code is sufficient, though matters of substance are omitted.’—Weed v. State, 55 Ala, 13. See also 3 Brick. Dig. 280, § 459, wjhere it is affirmed that indictments conforming to the form prescribed by the Code are sufficient whether charging a felony or a misdemeanor.”—Bailey v. State, 99 Ala. 143.
There is no error in the record, and the judgment of the court below is affirmed.
Affirmed.